FULMER, Acting Chief Judge.
Robert J. Walker appeals his convictions for manslaughter, driving with a license suspended or revoked, leaving the scene of an accident, and resisting arrest without violence. Of the two issues he raises, we find merit in one, for which we reverse and remand for correction of the judgment.
We reject Walker’s argument that the trial court erred in admitting the statement he made to the arresting officer, in violation of his Miranda1 rights. We *1244agree with the State’s argument that Walker was not subjected to custodial interrogation or its functional equivalent. See State v. Koltay, 659 So.2d 1224 (Fla. 2d DCA 1995). Accordingly, the trial court did not err in denying Walker’s motion to suppress his statement.
Walker asserts that an error exists on the judgment entered. The State concedes error. The trial court orally adjudicated Walker guilty of the misdemeanors of driving with a suspended license and leaving the scene of an accident. The judgment must be corrected to show these offenses, rather than the greater felony offenses listed.
Accordingly, we reverse and remand with directions to the trial court to enter a new judgment consistent with the orally pronounced adjudications.
Reversed and remanded.
STRINGER, J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966)